Title: To Thomas Jefferson from Jacob Wagner, 9 January 1806
From: Wagner, Jacob
To: Jefferson, Thomas


                        
                            Dep State 9 Jany. 1806.
                        
                        J. Wagner’s best respects to the President.
                        A copy of Mr. Lear’s instructions for making peace with Tripoli, and of the only letter (dated 5 July last)
                            in which he mentions the negotiation and its consequences, accompanied the treaty to the Senate. A letter, of a date
                            subsequent to the above, has been received from Mr. Lear, but it does not relate to affairs with Tripoli.
                    